United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    October 21, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                            No. 03-41679
                        Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JULIO CESAR AVILA-SANTOS,
                                       Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:03-CR-668-1
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Julio Cesar Avila-Santos (Avila) pleaded guilty, pursuant to

a plea agreement, to transporting an undocumented alien within

the United States.   On appeal, Avila argues that his guilty plea

was not given knowingly and voluntarily and was not given in

compliance with FED. R. CRIM. P. 11.    However, Avila incorrectly

cites the former version of Rule 11 in support of his arguments.

The Federal Rules of Criminal Procedure were amended effective




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41679
                                 -2-

December 1, 2002.    Because Avila’s rearraignment occurred after

that date, the current version of Rule 11 controls.

     A guilty plea involves the waiver of several constitutional

rights, and, accordingly, it must be made knowingly and

voluntarily.    See Boykin v. Alabama, 395 U.S. 238, 242-44 (1969);

see also FED. R. CRIM. P. 11.   When, as here, a defendant does not

object to Rule 11 errors in the district court, we review for

plain error only.    United States v. Vonn, 535 U.S. 55, 58-59

(2002).    “[A] defendant who seeks reversal of his conviction

after a guilty plea, on the ground that the district court

committed plain error under Rule 11, must show a reasonable

probability that but for the error, he would not have entered the

plea.”    United States v. Dominguez Benitez, 124 S. Ct. 2333, 2340

(2004).

     Avila argues that the district court failed to comply with

Rule 11 because it (1) failed to admonish him of a mandatory

minimum sentence; (2) failed to inform him of its obligation to

apply the sentencing guidelines and its discretion to depart from

those guidelines; (3) failed to inquire whether his willingness

to plead guilty resulted from prior discussions between his

attorney and the Government; (4) failed to inform him that his

offense level could have been reduced under U.S.S.G. § 5K1.1 had

he provided substantial assistance to the Government; and

(5) failed to adequately explain supervised release.
                          No. 03-41679
                               -3-

None of Avila’s assertions have merit.   The district court did

not violate current Rule 11 in conducting the plea colloquy.

     AFFIRMED.